DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.

Status of Claims
Claims 1-3, 5, 9-13, 18-20, 26-31, and 35 are pending and under examination on the merits in the instant case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 5 and 31 recite specific positions of amino acid (e.g., “the first 254 amino acids of EF”) and “residues” (e.g., “residues 136 to 142”) without particularly pointing out and distinctly claiming the peptide sequence having the recited “amino acids” and “residues” at the required, specific positions. The specifically recited positions of “amino acids” and “residues” are not identical across different strains of anthrax toxins thus the positions are not constant as evidenced by Pichichero et al. (WO 2007/011411 A1, of record) who reported that EF proteins of B. anthracis “numerous variants” including numerous “functional EF strain variants” that “also involve amino acid sequence modifications”, thereby rendering the specific, particular amino acid sequences claimed in the instant case indefinite. 
In the remarks filed on November 30, 2020, applicant argues that the claims as amended recite SEQ ID NOs:1-2 thus are sufficient to overcome the rejection. Contrary to applicant’s argument, the recitation of SEQ ID NOs:1-2 in claim 31 does not address the indefiniteness pertaining to the aforementioned limitations in claims 5 and 31 that merely recite amino acid residues by positions without particularly pointing out and distinctly claiming the specific peptide sequence by a sequence identifier (SEQ ID NO). Note that the aforementioned indefinite limitations had been consistently addressed in the non-final Office action mailed on April 8, 2020, the final Office action mailed on July 28, 2020, and the advisory action of record.
In view of the foregoing, this rejection is hereby reiterated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9-13, 18-20, 26-31, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a single composition, wherein an siRNA interacts with and is bound to a detoxified anthrax bacterial protein toxin fusion that further comprises 5-15 positively charged amino acids. 
It is noted that the instant specification at best discloses the following at page 12: “The EFn-9dR can be bound to the shRNA plasmid for intracellular delivery.” In addition, Figure 6 of the instant application illustrates a prophetic cartoon in which an siRNA is bound to a detoxified anthrax bacterial protein toxin that is “fused with the positively charged tail: VYYEIGL-GGGRRRRRRRRR”, wherein “R is D-Arginine (D-Arg)”. 
It is noted that use of a peptide modified to comprise nine cationic arginine residues (“9dR”), which are “nucleic acid-binding nine D-arginine residues”, in order to deliver siRNA was an art-recognized methodology as evidenced by Subramanya et al. (Journal of Virology, 2010, 84:2490-2501, of record). 
nine consecutive D-arginine residues to a delivery peptide/protein as a means for siRNA intracellular delivery. The single amino acid species is not a representative number of species within the claimed genus of 5-15 positively charged amino acids fused to a detoxified anthrax bacterial protein toxin claimed in the instant case, because there is no adequate written description support in the instant specification or in the prior art that all structural variants of the claimed genus function to interact with and bound to an siRNA, thereby intracellularly delivering the siRNA. For instance, the instant specification does not support any structure-function correlation for a fusion protein comprising five non-consecutive or consecutive cationic amino acids as being sufficient to interact with and bound to an siRNA for intracellular delivery. 
In the remarks filed on November 30, 2020, applicant argues that the prior art knowledge was such that a total of six positively charged amino acids are sufficient to lock an RNA by pointing out Law et al. (Nucleic Acids Research, 2006), which would allow one of ordinary skill in the art to understand that 5-15 cationic amino acids will bind to an siRNA as claimed. In response, it is noted that the six non-consecutive Arg and Lys amino acids that are dispersed within a 101-amino acid long N-terminal RRM of U1A in Low substantially differ from the “positively charged tail” of nine consecutive D-arginine amino acids as contemplated in Figure 6 of the instant specification, and furthermore, the structure of the U1hpII RNA in Low having a 9-bp duplex stem with a 10-mer hairpin loop does not represent the structure of the siRNA molecule claimed in the instant case. In addition, even if the six non-consecutive Arg and Lys amino acids dispersed throughout the 101-a.a. peptide were to correctly represent the instantly claimed interaction between the genus of amino acids and the siRNA molecule, the single species in the Low reference is insufficient to support the substantial variations within the entire genus as claimed in the instant case. 
Journal of Immunology, 2014) that was “Submitted to Journal of Immunology (Under revision). 2014” as disclosed in the instant specification is different from Arevalo (Immunology, received on June 1, 2016) submitted by applicant. Hence, the 2016 paper submitted by applicant cannot constitute as part of the instant specification. Further, the 2016 paper does not appear to disclose any other fusion protein variants comprising 5-15 cationic amino acids other than the contemplated and known “9dR” for siRNA binding. 
Accordingly, the specification fails to reasonably convey that the instant inventor had possession of the claimed genus at the time of filing thus this rejection is hereby reiterated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 18-22, 26-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al. (JBC, 2014, 289:15730-15738, of record) in view of McEvers et al. (Vaccine, 2005, 23:4128-4135, of record), Pichichero et al. (WO 2007/011411 A2, of record), and Subramanya et al. (Journal of Virology, 2010, 84:2490-2501, of record). 

Arevalo reports the following at page 15737: “The next challenge in using these siRNA therapies is efficient delivery for effective therapy in vivo.” (emphasis added). 
Arevalo does not teach that the siRNA-based “efficient delivery for effective therapy” of anthrax infection comprises use of a modified bacteria toxin. 
McEvers teaches that “Modified bacterial toxins have been studied extensively as intracellular delivery agents because of their unique capability to translocate antigen across the cell membrane without affecting cell viability.” (emphasis added). See abstract. 
McEvers teaches that the modified, “detoxified” anthrax toxin N-terminal LF peptide (LFn) is able to efficiently deliver an HIV protein such that “LFn-HIV is capable of entering cells” of a host. See pages 4128-4129 and 4133. 
Pichichero teaches that the “N-terminal regions of EF and LF” are “responsible for binding to the N-domain of PA to facilitate their entry into host cells” (emphasis added). See page 32. 
Pichichero teaches that the non-toxic, N-terminal region of EF polypeptide of SEQ ID NO:3 (100% identical to SEQ ID NO:4 claimed in the instant case) is capable of producing an immune response to Bacillus anthracis edema factor (EF) antigen protein or Bacillus anthracis infection and can be used “alone or in combination” for anthrax infection treatment. See claims 1-2 and 4; page 5.
Subramanya teaches that an siRNA molecule can be delivered to a desired target cell by “binding” the siRNA molecule a target cell-specific peptide that is fused to nine consecutive cationic arginine residues (“9dR”), which are “nucleic acid-binding nine D-arginine residues”. Subramanya exemplifies a “DC-targeting peptide fused to nona-D-arginines (9dR) to target fused to nona-D-arginine (9dR) residues (DC3-9dR)”) is “able to bind siRNA”. See the entire reference including abstract and pages 2491-2492. See Subramanya’s “DC3-9dR” peptide having 9dR as a tail fused to DC-targeting peptide at page 2491. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make and use a composition comprising Arevalo’s anti-CMG2 siRNA and Pichichero’s detoxified, N-terminal region of EF polypeptide of SEQ ID NO:3 (100% identical to SEQ ID NO:4 of the instant application), which is fused to Subramanya’s “nucleic acid-binding nine D-arginine residues”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to efficiently deliver the anti-anthrax therapeutic siRNA molecule of Arevalo to the infected host cells for effective therapy, because the therapeutic potential of Arevalo’s siRNA targeted to CMG2 was known in the art wherein the “next challenge” for using Arevalo’s siRNA was deemed “efficient delivery for effective therapy in vivo”, thereby providing a motivation to seek “efficient delivery” of Arevalo’s anti-CMG2 siRNA, and because use of a detoxified bacteria toxin including anthrax as “intracellular delivery agents” was already practiced in the art and shown to successfully deliver a molecule via a detoxified anthrax toxin (e.g., N-terminal LF peptide) to host cells as taught by McEvers. One of ordinary skill in the art would have pursued Pichichero’s SEQ ID NO:3 (100% identical to SEQ ID NO:4 claimed in the instant case) as a suitable intracellular delivery agent for Arevalo’s siRNA to anthrax-infected host cells, because Pichichero’s SEQ ID NO:3 and McEvers’ N-terminal LF peptide were art-recognized peptide regions having functions associated with intracellular entry to host cells as evidenced by Picichero’s teaching that the “N-terminal regions of EF and LF” are “responsible for binding to the N-domain of PA to facilitate their entry into host cells” (see page 32), thus there were two art-recognized detoxified peptide delivery agents for anthrax infected host cells, wherein one of the peptides (N-terminal region of LF (LFn)) was 
One of ordinary skill in the art who has been taught the need for “efficient delivery” of Arevalo’s anti-CMG2 siRNA for “effective therapy in vivo” for anthrax infection treatment would have been motivated to use Pichichero’s SEQ ID NO:3 further fused to Subramanya’s “9dR” peptide not only for binding Arevalo’s siRNA for delivery but also for effective intracellular delivery to anthrax-infected host cells, because “9dR” peptide was taught to function as a “nucleic acid-binding” peptide and was deemed suitable to be “fused to” a cellular delivery peptide as evidenced by Subramanya’s modified peptide (“dendritic cell-targeting 12-mer peptide (DC3) fused to nona-D-arginine (9dR) residues (DC3-9dR)”) and because Pichichero’s SEQ ID NO:3 was reasonably predicted to deliver an associated molecule to an anthrax-infected host cells in view of the teachings of McEvers and Pichichero. 
Accordingly, the claimed subject matter wherein the CMG2-targeting siRNA is bound to “9dR” fused to the detoxified anthrax bacterial protein toxin would have been prima facie obvious before the effective filing date. Hence, claims 1-5, 9-14, 18-22, 26-31, and 35 taken as a whole would have been prima facie obvious before the effective filing date. 
Applicant's arguments filed on November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the combination of the cited references does not teach that specific fusion proteins “that include the positively charged amino acids in the form of a fusion protein” In response, it is noted that the instant ground of rejection was also set forth in the non-final Office action mailed on April 8, 2020 and maintained in the final Office action mailed on July 28, 2020. That is, the claimed composition was interpreted and examined as a composition comprising an siRNA bound to “9dR” that is fused to the detoxified anthrax bacterial protein toxin in prior Office actions as evidenced by the fact that the obviousness fused to the detoxified toxin of the prior art is reproduced directly from the aforementioned non-final Office action of record, which also specifically stated “dendritic cell-targeting 12-mer peptide (DC3) fused to nona-D-arginine (9dR) residues (DC3-9dR)” taught by Subramanya. Now, note that obviousness of Pichichero’s SEQ ID NO:3 or McEvers’ N-terminal LF peptide of detoxified anthrax toxin fused to Subramanya’s 9dR is explained in the rejection of record and reiterated hereinabove. Hence, contrary to applicant’s argument, the instantly claimed fusion protein is rendered obvious over the combined teachings of the cited references. 
Applicant argues that the claims are drawn to the fusion protein being capable with interacting with an siRNA, “rather than being “bound” to it.” Contrary to applicant’s argument, the limitation “capable of interacting with” reads on the state of being “bound” as evidenced by the limitation in claims 3, 12, and 29 reciting “wherein the detoxified anthrax bacterial protein toxin bound to the siRNA is formulated for post exposure prophylaxis or therapy.” In addition, even if the dependent claims do not recite the term “bound”, the ordinary, plain meaning of the term “interacting with the positively charged region” as understood by a relevant artisan in the relevant field does encompass the electrostatic “bound” state between two molecules having opposite charges. Furthermore, the 9dR peptide fused to the cell-specific peptide was known to interact with an siRNA via “charge interaction” as taught by Subramanay. See page 2496: “Here we describe a novel tool for DC-specific delivery of siRNA that uses a chimeric peptide, consisting of a DC-targeting 12-mer peptide and nonamer polyarginine residues, that binds nucleic acids by charge interaction.” (emphasis added).
Applicant argues that there is no reasonable expectation of success to combine Arevalo with the three secondary references because there is no motivation. In response, it is noted that applicant did not articulate any reasoning that supports the alleged lack of reasonable expectation and lack of motivation. Hence, applicant’s arguments fail to comply with 37 CFR 1.111(b) 
Applicant argues that the cited prior art does not motivate the combination, absent the use of hindsight bias using the specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In view of the foregoing, this rejection is hereby reiterated.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635